EXHIBIT 10.23

 

LOGO [g78750img001.jpg]

 

AIR COMMERCIAL REAL ESTATE ASSOCIATION

ASSIGNMENT AND ASSUMPTION OF SUBLEASE

AND CONSENT OF LESSOR/SUBLESSOR

 

1. ASSIGNMENT OF SUBLEASE

 

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Belvedere Trust Mortgage Corporation (“ASSIGNOR”) hereby assigns
and transfers to BT Management Holding Corporation (“ASSIGNEE”) all of
ASSIGNOR’s right, title and interest in and to that certain SubLease dated
January 6, 2005 (the “Lease”), by and between ASSIGNOR and Keefe, Bruyette &
Woods, Inc., as SubLessor, covering those certain Premises located at 235 Pine
Street, Suite 1800, San Francisco, CA and as is more particularly described in
such Lease.

 

This Assignment shall be effective: May 16, 2005.

 

In addition, ASSIGNOR hereby transfers to ASSIGNEE all of ASSIGNOR’s interest in
and to any security or other deposits paid to SubLessor under the terms of such
Lease.

 

Assignee hereby grants to Assignor a nonexclusive license to enter the Premises
during the term of the Lease. No prior notice of entry is required for Assignor
to exercise the rights granted under this paragraph.

 

Dated: May 16, 2005.       Belvedere Trust Mortgage Corporation,
a Maryland corporation             By:   /s/ Claus Lund            

Name Printed:

 

Claus Lund

           

Title:

 

Chief Executive Officer

            By:   /s/ Russell Thompson            

Name Printed:

 

Russell Thompson

           

Title:

 

Chief Financial Officer

                   

Assignor

 

2. ASSUMPTION OF LEASE

 

Assignee acknowledges that it has inspected the Premises and reviewed the Lease
and Assignee hereby accepts the foregoing Assignment and assumes and agrees to
be bound by and perform all obligations of the SubLessee pursuant to the Lease
arising on or after the date of this Assignment and to abide by all of the
terms, provisions, covenants and conditions of the Lease.

 

Dated: May 16, 2005

      BT Management Holding Corporation,
a Delaware corporation             By:   /s/ Lloyd McAdams            

Name Printed:

 

Lloyd McAdams

           

Title:

 

Chief Executive Officer

            By:                

Name Printed:

               

Title:

                       

Assignee

 

    PAGE 1 OF 2               INITIALS       INITIALS



--------------------------------------------------------------------------------

3. CONSENT TO ASSIGNMENT

 

Master Lessor and Sublessor hereby consents to the foregoing Assignment and
Assumption of the Lease. It is understood and agreed, however, that the
foregoing consent is not a waiver of Master Lessor’s and Sublessor’s rights to
consent to or impose restrictions upon any future assignment or subletting. In
addition, this assignment does not release Assignor from liability for any of
the obligations of the SubLessee under the Lease.

 

Dated: June 13, 2005       Keefe, Bruyette & Woods, Inc.                        
          By:   /s/ ROBERT GIAMBRONE                

Name Printed:

 

Robert Giambrone

               

Title:

 

EVP & CFO

                        Sublessor                

Alecta pensionsforsakring,

omsesidgt, a Swedish company

By:  

/s/ DANIEL J. GALLIGAR

      By:   /s/ GREGG MEYER

Name Printed:

 

Daniel J. Galligar

     

Name Printed:

 

Gregg Meyer

Title:

 

Vice President

     

Title:

 

Asset Mngr.

                        Master Lessor

 

By:  

Alecta Investment Management, USA, Inc.

A Delaware corporation, Manager

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
INDUSTRIAL REAL ESTATE ASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL
SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS ASSIGNMENT OR THE
TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO:

 

1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS
ASSIGNMENT.

 

2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE SUITABILITY
OF THE PREMISES FOR ASSIGNEE’S INTENDED USE.

 

WARNING: IF THE SUBJECT PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA,
CERTAIN PROVISIONS OF THE ASSIGNMENT MAY NEED TO BE REVISED TO COMPLY WITH THE
LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED.

 

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 700 So. Flower St., Ste
600, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.: (213)
687-8616.

 

    PAGE 2 OF 2               INITIALS       INITIALS